11 N.Y.2d 743 (1962)
National Biscuit Company, Appellant,
v.
State of New York, Respondent. (Claim No. 34915.)
Court of Appeals of the State of New York.
Argued January 23, 1962.
Decided February 22, 1962.
George R. Fearon and James A. Martin for appellant.
Louis J. Lefkowitz, Attorney-General (Julius L. Sackman and Paxton Blair of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, with costs (Selig v. State of New York, 10 N Y 2d 34). This court certifies that there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: the appellant contended that it has been deprived of its property without just compensation in violation of due process and that the alleged appropriation constituted an impairment of its contractual rights under the Constitution of the United States. This court held that appellant's constitutional rights had not been violated. No opinion.